Ford, Judge:
The proper basis for dutiable purposes of certain canned water chestnuts exported from Taiwan covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the above entitled appeal for reappraisement covers canned water chestnuts exported from Taiwan on or about February 17,1967.
2. That the merchandise involved herein is not identified on the Final List (T.D. 54521) published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That at the time of exportation to the United States of the merchandise involved herein merchandise was freely sold or in the absence of sales freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary coui'se of trade, for exportation to the United States, including the cost of all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, at the invoice unit prices, net packed.
4. That the said appeal for reappraisement is submitted for decision on the foregoing stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise and that said value is the invoice unit prices, net packed.
Judgment will be entered accordingly.